Citation Nr: 0837093	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  02-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran had active military service from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran suffered a left femoral neck hip fracture in 
September 1996.  He underwent surgery to repair the fracture 
at Oakwood Hospital at Annapolis Center that same month.  An 
operative report from the hospital noted that the veteran had 
a cannulated pin fixation for the repair.  

The veteran continued to experience problems with his left 
hip, to include falling down some stairs in January 1997.  He 
later had surgery on his left hip at the VA medical center 
(VAMC) in Detroit, Michigan, in April 1997.  The operation 
report listed the procedure as a left 30 degree Powell's 
osteotomy and hardware removal.  

The veteran submitted a claim, seeking benefits for 
additional disability he maintains was caused by the VA 
surgery, in October 2001.  The RO denied the veteran's claim.  
He perfected an appeal of the denial.  

The Board remanded the veteran's case for additional 
development in February 2006.  Much of the requested 
development was completed, such as obtaining records from the 
Social Security Administration (SSA).  The SSA records proved 
to also contain needed records from the Oakwood Hospital at 
Annapolis Center.  However, several important items of 
evidence were not obtained.  In particular, specific records 
were to be obtained from the VAMC in Detroit, Michigan.  
These included out-patient treatment records and all records 
for the April 1997 surgery, such as nurses' and doctors' 
notes, as well as a copy of the consent form signed by the 
veteran for the April 1997 surgery.

It appears that the Appeals Management Center (AMC) printed 
out "all" available records from VAMC Detroit for the 
period from June 1996 to May 2000.  However, these records 
did not include the nurses' and doctors' notes or a copy of 
the consent form.  The outpatient records consisted mostly of 
counseling entries, unrelated to postoperative care following 
the surgery.  The AMC sent a request for the needed records 
directly to VAMC Detroit but received essentially the same 
records that were contained in the original printout.  The 
nurses' and doctors' notes and consent form were not 
included.  Additional requests for the missing records must 
be made unless there is a response that the records are no 
longer available and the VAMC can provide information on the 
disposition of the records.  See 38 C.F.R. § 3.159(c)(3), 
(e); see also Stegall v. West, 11 Vet. App. 268 (1998).

Upon completion of the requested development, the veteran was 
to have a VA examination to provide an assessment as to the 
status of his left hip prior to surgery and the current 
status of the left hip, to include resolving any conflict 
regarding any leg length discrepancy.  The examiner was 
requested to provide an opinion as to whether there was an 
additional disability of the left hip following the VA 
surgery.  If so, was the proximate cause of the disability 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination.  Or, in the alternative, was any 
additional disability of the left hip caused by VA treatment 
not reasonably foreseeable, i.e., was there any additional 
disability that a reasonable health care provider would not 
have considered to be an ordinary risk of the treatment 
provided.

The veteran was afforded a VA examination in December 2006.  
The report is only partially complete.  The report contains a 
brief description regarding the veteran's history and very 
limited findings from a physical examination.  The veteran 
was to have x-rays of the lumbar spine, pelvis, both hips, 
and both knees.  He was also to have several laboratory 
studies done.  The examiner said that he would see the 
veteran in two weeks when the results of the studies were 
available.  The examiner commented that the veteran failed to 
report for his second appointment.

It is not clear from the limited examination report whether 
the veteran failed to report for the requested tests and 
studies, failed to return for a completion of his physical 
examination, or both.  No results of x-rays or tests were 
included in the claims folder.  There is no evidence of 
record that the veteran was contacted regarding future 
appointments.

The AMC issued a supplemental statement of the case (SSOC) 
that continued the denial of the veteran's claim in January 
2008.  The SSOC noted that the veteran had failed to report 
for the second part of his examination.

The veteran previously testified at a hearing before a 
Veterans Law Judge in May 2004.  The Board notified the 
veteran that the Veterans Law Judge was no longer with the 
Board and advised the veteran he could request another 
hearing if he desired in a letter dated March 18, 2008.

The veteran submitted a response that was received at the 
Board on March 24, 2008.  In regard to the hearing, the 
veteran checked a block on the letter from the Board wherein 
he indicated he did not want a new hearing.  He also included 
a written statement that was in response to the SSOC.  The 
veteran disputed that he had missed any examinations.  He 
reported that he had been to the VA clinic in Fort Myers, 
Florida, and the VAMC in St. Petersburg a number of times.  
He did not state that he had returned for the various tests 
ordered as part of his December 2006 examination or to learn 
of the results.

The veteran submitted a second statement that was received at 
the Board on March 28, 2008.  The veteran concluded his 
letter by saying he wanted to be notified as to when he could 
appear before the Board and could answer questions.  He added 
a postscript wherein he repeated that he did not miss any 
appointments related to his claim.

The Board finds that the veteran must be given another 
examination to provide the medical evidence required in this 
case.  However, all communications with the veteran regarding 
the examination must be included in the claims folder to 
resolve any question as to whether he was given notice of any 
required appointments.  This would include any notice to the 
veteran to report for an examination.  Further, the 
examination report must be responsive to the questions posed 
by the Board.  Any failure to address the questions presented 
by the Board may result in an additional remand.

Finally, in light of the veteran's conflicting statements 
about "appearing before the Board" he should be contacted 
to clarify his intentions regarding a Board hearing.  If the 
veteran should decide he wants a new Board hearing, the 
appropriate arrangements can be made after the development 
has been conducted in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete records 
for the April 1997 surgery, to include 
nurses' and doctors' notes, as well as a 
copy of the consent form signed by the 
veteran and discharge summary for the 
April 1997 surgery at the Detroit VAMC.

2.  After completion of the above action, 
the RO should arrange for the veteran to 
be afforded a VA examination by an 
appropriate examiner.  Any notice 
provided to the veteran regarding his 
examination should be included in the 
claims folder.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examination report should 
include the results of any indicated 
tests or studies.  Following a review of 
the record, and physical examination of 
the veteran, the examiner should provide 
a full and complete assessment as to the 
status of the veteran's left hip prior to 
the April 1997 surgery at VAMC Detroit 
and the current status of his left hip, 
to include the amount of any leg length 
discrepancy.  The examiner should also 
provide opinions as to the following:

*	Is there any additional disability 
of the left hip that was caused by 
VA surgical treatment in April 1997?

*	If so, was the proximate cause of 
the disability due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing the hospital care, 
medical or surgical treatment, or 
examination?

*	Or, was any additional disability of 
the left hip caused by VA treatment 
not reasonably foreseeable, i.e., is 
there any additional disability that 
a reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment 
provided.

The examiner must explain the rationale 
for all opinions given.

3.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.

4.  The veteran should be contacted and 
asked to state if he desires to have 
another Board hearing in his case.  He 
should be advised that he has provided 
conflicting responses to that question in 
previous correspondence and clarification 
is required.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


